


110 HR 6730 IH: To establish the Fort Presque Isle National Historic Site

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6730
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. English of
			 Pennsylvania (for himself, Mr. Brady of
			 Pennsylvania, Mr. Fattah,
			 Mr. Altmire,
			 Mr. Peterson of Pennsylvania,
			 Mr. Gerlach,
			 Mr. Sestak,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Shuster,
			 Mr. Carney,
			 Mr. Kanjorski,
			 Mr. Murtha,
			 Ms. Schwartz,
			 Mr. Doyle,
			 Mr. Dent, Mr. Pitts, Mr.
			 Holden, Mr. Tim Murphy of
			 Pennsylvania, Mr. Platts,
			 and Mr. Walsh of New York) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Fort Presque Isle National Historic Site
		  in the Commonwealth of Pennsylvania.
	
	
		1.Fort Presque Isle National
			 Historic Site, Pennsylvania
			(a)Short title;
			 Findings and Purposes
				(1)Short
			 titleThis Act may be cited
			 as the Fort Presque Isle National Historic Site Act of
			 2008.
				(2)FindingsThe
			 Congress finds the following:
					(A)Fort Presque Isle
			 was a frontier outpost located on Garrison Hill in the area of present-day
			 Erie, Pennsylvania, which was the site of the American installations built in
			 1795 and 1796 and in the War of 1812.
					(B)General Anthony
			 Wayne was a Revolutionary War hero who served under General George Washington
			 and, at one point, was commanding general of the United States Army. He first
			 arrived in the area of Presque Isle in 1786.
					(C)Legend has it that
			 General Wayne was nicknamed Mad by his troops, not for being
			 rash or foolish, but for his leadership and bravery on and off the
			 battlefield.
					(D)The original
			 blockhouse of Fort Presque Isle was built in 1795 by 200 Federal troops from
			 General Wayne’s army, under the direction of Captain John Grubb. It was the
			 first blockhouse used as part of a defensive system established to counter
			 Native American uprisings. It was also used during the War of 1812.
					(E)General Wayne was
			 stricken ill at Fort Presque Isle and died there in 1796. At his request, his
			 body was buried under the flagpole of the northwest blockhouse of the
			 fort.
					(F)The original
			 blockhouse of Fort Presque Isle burned in 1852, and the existing structure was
			 built by the Commonwealth of Pennsylvania in 1880 as a memorial to General
			 Wayne.
					(G)The Pennsylvania
			 Historical and Museum Commission has recognized the reconstructed blockhouse as
			 eligible for placement on the National Register of Historic Places.
					(3)PurposesThe
			 purposes of this section are the following:
					(A)To provide for
			 reconstruction of the frontier fort at Presque Isle for the benefit,
			 inspiration, and education of the people of the United States.
					(B)To preserve the
			 original grave site of General Mad Anthony Wayne at Fort Presque
			 Isle.
					(C)To broaden
			 understanding of the historical significance of Fort Presque Isle.
					(b)DefinitionsIn
			 this section:
				(1)Historic
			 siteThe term historic site means the Fort Presque
			 Isle National Historic Site established by subsection (c).
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)Establishment of
			 Fort Presque Isle National Historic Site
				(1)EstablishmentThere
			 is established as a unit of the National Park System the Fort Presque Isle
			 National Historic Site in Erie, Pennsylvania.
				(2)Description
					(A)In
			 generalThe historic site shall consist of land and improvements
			 comprising the historic location of Fort Presque Isle, including the existing
			 blockhouse replica at that location, as depicted on a map entitled
			 ____, numbered ____ and dated ____, comprising approximately
			 ____ acres.
					(B)Map and boundary
			 descriptionThe map referred to in subparagraph (A) and
			 accompanying boundary description shall be on file and available for public
			 inspection in the office of the Director of the National Park Service and any
			 other office of the National Park Service that the Secretary determines to be
			 an appropriate location for filing the map and boundary description.
					(d)Administration
			 of the Historic Site
				(1)In
			 generalThe Secretary shall administer the historic site in
			 accordance with this section and the provisions of law generally applicable to
			 units of the National Park System, including the Act of August 25, 1916
			 (commonly known as the National Park Service Organic Act; 16 U.S.C. 1 et seq.),
			 and the Act of August 21, 1935 (commonly known as the Historic Sites,
			 Buildings, and Antiquities Act; 16 U.S.C. 461 et seq.).
				(2)Cooperative
			 agreementsTo further the purposes of this section, the Secretary
			 may enter into a cooperative agreement with any interested individual, public
			 or private agency, organization, or institution.
				(3)Technical and
			 preservation assistance
					(A)In
			 generalThe Secretary may provide to any eligible person
			 described in subparagraph (B) technical assistance for the preservation of
			 historic structures of, the maintenance of the cultural landscape of, and local
			 preservation planning for, the historic site.
					(B)Eligible
			 personsThe eligible persons described in this subparagraph
			 are—
						(i)an
			 owner of real property within the boundary of the historic site, as described
			 in subsection (c)(2); and
						(ii)any
			 interested individual, agency, organization, or institution that has entered
			 into an agreement with the Secretary pursuant to paragraph (2) of this
			 subsection.
						(e)Acquisition of
			 Real PropertyThe Secretary may acquire by donation, exchange, or
			 purchase with funds made available by donation or appropriation, such lands or
			 interests in lands as may be necessary to allow for the interpretation,
			 preservation, or restoration of the historic site.
			(f)General
			 Management Plan
				(1)In
			 generalNot later than the last day of the third full fiscal year
			 beginning after the date of enactment of this Act, the Secretary shall, in
			 consultation with the officials described in paragraph (2), prepare a general
			 management plan for the historic site.
				(2)ConsultationIn
			 preparing the general management plan, the Secretary shall consult with an
			 appropriate official of each appropriate political subdivision of the State of
			 Pennsylvania that has jurisdiction over all or a portion of the historic
			 site.
				(3)Submission of
			 plan to congressUpon the completion of the general management
			 plan, the Secretary shall submit a copy of the plan to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives.
				
